United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4047
                                   ___________

Clair A. Callan,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the District
George W. Bush, acting as President of * of Nebraska.
the United States,                     *
                                       *         [UNPUBLISHED]
            Appellee.                  *
                                 ___________

                             Submitted: July 7, 2004
                                Filed: July 26, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Clair A. Callan appeals the district court’s1 dismissal with prejudice of his
injunctive-relief action. Upon careful review of the record, we conclude dismissal
was proper for lack of jurisdiction. Accordingly, we affirm. See 8th Cir. R. 47A(a).
We deny appellee’s pending motion.
                        ______________________________



      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.